          Case 2:21-ap-01074-BR                     Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32                                          Desc
                                                    Main Document     Page 1 of 8

         Case 2:21-ap-01074-BR                    Doc 4-1 Filed 04/21/21 Entered 04/21/21 11:04:11                                           Desc
                                                    AP-Summons Page 1 of 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Craig G Margulies
Margulies Faith LLP
16030 Ventura Blvd Ste 470
Encino, CA 91436
818−705−2777




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:20−bk−21020−BR

Thomas Vincent Girardi                                                        CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:21−ap−01074−BR
                                                               Debtor(s).

Jaime Ruigomez

(See Attachment A for names of additional plaintiffs)
                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Thomas Vincent Girardi                                                               PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
05/21/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                June 29, 2021
             Time:                10:00 AM
             Hearing Judge:       Barry Russell
             Location:            255 E Temple St., Crtrm 1668, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC

                                                                                                                                                 .
        Case 2:21-ap-01074-BR                      Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32                                          Desc
                                                   Main Document     Page 2 of 8

      Case 2:21-ap-01074-BR                     Doc 4-1 Filed 04/21/21 Entered 04/21/21 11:04:11                                           Desc
                                                  AP-Summons Page 2 of 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: April 21, 2021




                                                                                        By:        "s/" Stacey Fortier
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC

                                                                                                                                                .
       Case 2:21-ap-01074-BR                     Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32                                          Desc
                                                 Main Document     Page 3 of 8

      Case 2:21-ap-01074-BR                      Doc 4-1 Filed 04/21/21 Entered 04/21/21 11:04:11                                           Desc
                                                   AP-Summons Page 3 of 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Jaime Ruigomez                                                               Thomas Vincent Girardi
Kathleen Ruigomez
Joseph Ruigomez




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A

                                                                                                                                                 .
Case 2:21-ap-01074-BR      Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32      Desc
                           Main Document     Page 4 of 8
   Case 2:21-ap-01074-BR    Doc 4 Filed 04/21/21 Entered 04/21/21 11:04:11   Desc
                            Main Document     Page 1 of 3




                                                                                      .
Case 2:21-ap-01074-BR      Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32      Desc
                           Main Document     Page 5 of 8
   Case 2:21-ap-01074-BR    Doc 4 Filed 04/21/21 Entered 04/21/21 11:04:11   Desc
                            Main Document     Page 2 of 3




                                                                                      .
Case 2:21-ap-01074-BR      Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32      Desc
                           Main Document     Page 6 of 8
   Case 2:21-ap-01074-BR    Doc 4 Filed 04/21/21 Entered 04/21/21 11:04:11   Desc
                            Main Document     Page 3 of 3




                                                                                      .
            Case 2:21-ap-01074-BR                   Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32                                    Desc
                                                    Main Document     Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled (specify):

A. COMPLAINT FOR THE NON-DISCHARGEABILITY OF DEBT PURSUANT TO 11 U.S.C. §§ 523(a)(2), (a)(4), AND
(a)(6) (Dkt. No. 1);

B. SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] (Dkt. No. 4-
1);

C. NOTICE [attached to issued summons] (Dkt. No. 4);

D. NOTICE REGARDING COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
BANKRUPTCY RULE 7026-1 (Dkt. No.3).

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 21, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) April 21, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 21, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

ATTORNEY FOR CHAPTER 7 TRUSTEE: Timothy J. Yoo – tjy@lnbyb.com and Carmela T. Pagay – ctp@lnbyb.com
LEONARD PENA ON BEHALF OF INTERESTED PARTY ROBERT GIRARDI: lpena@penalaw.com,
penasomaecf@gmail.com;penalr72746@notify.bestcase.com

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 21, 2021                 Vicky Castrellon                                                /s/ Vicky Castrellon
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:21-ap-01074-BR                   Doc 5 Filed 04/21/21 Entered 04/21/21 18:04:32                                    Desc
                                                    Main Document     Page 8 of 8



                                        ADDITIONAL SERVICE INFORMATION
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR PLAINTIFFS: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
ATTORNEY FOR PLAINTIFFS: Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
CHAPTER 7 TRUSTEE: Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


2. SERVED BY UNITED STATES MAIL:


  JUDGE:
  Honorable Barry Russell
  U.S. Bankruptcy Court
  255 E. Temple Street, Suite 1660
  Los Angeles, CA 90012
  (executed summons and Notice of Compliance with FRBP 7026 and LBR 7026-1 only)

  DEFENDANT:

                  Thomas Vincent Girardi                                        Thomas Vincent Girardi
                    1126 Wilshire Blvd.                                     155 West Hospitality Ln Suite 260
                  Los Angeles, CA 90017                                        San Bernardino, CA 92408


                  Thomas Vincent Girardi                                           Thomas Vincent Girardi
                  81775 Brown Deer Park                                                100 Los Altos
                   La Quinta, CA 92253                                              Pasadena, CA 91105


     Leonard Pena on Behalf of Interested Party
                  Robert Girardi
               Pena & Soma, APC
         402 S. Marengo Avenue, Suite B
              Pasadena, CA 91104




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
